KIRSCH, Judge,
dissenting.
I respectfully dissent.
Lakeview agreed to provide Patten with medical insurance. Lakeview breached that agreement. As a result of the breach, Patten had no insurance coverage for the medical expenses incurred when his leg was tragically amputated in an accident. These expenses were in excess of $108,000.00. The majority concludes that the terms of the agreement were not sufficiently definite to permit the court to determine the extent of the promised coverage. This conclusion relieves the wrongdoer of responsibility for its *1095breach and leaves the injured party without a remedy.
The question of the extent of promised coverage is a question of the damages that resulted from Lakeview’s breach. Indiana has long held that doubts as to the damages should be resolved against the one whose wrongful act caused such doubts. See Tea v. Gates (1858), 10 Ind. 164.
Here, there is no doubt that the plaintiff sustained substantial damage as a result of the defendant’s breach. The only doubt is the extent of such damages. Difficulty in the precise ascertainment of damages should not bar recovery. Patten proved the existence of the contract and presented the only evidence available to prove his loss: the medical expenses that he incurred. The jury heard that evidence and awarded Patten 88% of those expenses. The losses sustained and the damages awarded should have been foreseen by Lakeview as a probable result of its breach at the time the contract was made.
I would affirm the trial court’s judgment upon the jury verdict.